Citation Nr: 1443531	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-00 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for seminoma, right testicle (claimed as testicular cancer), to include as secondary to diabetes mellitus.   

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for periodontitis for compensation purposes, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for periodontitis for VA outpatient dental treatment purposes.  

5.  Entitlement to service connection for an eye disability other than bilateral glaucoma, to include as secondary to diabetes mellitus.   

6.  Entitlement to service connection for skin problems of both lower legs, to include varicose veins, as secondary to diabetes mellitus and/or peripheral artery disease (PAD) of the right lower extremity.

7.  Entitlement to an initial rating (evaluation) in excess of 20 percent for diabetes mellitus.  

8.  Entitlement to a higher (compensable) initial rating (evaluation) for PAD of the right lower extremity.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1968 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, June 2010, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In order to reflect more accurately the service connection appeal for diabetic retinopathy, the Board has reframed the issue as service connection for an eye disability other than bilateral glaucoma.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  In February 2010, service connection was established for bilateral glaucoma associated with diabetes mellitus with a 10 percent rating effective March 1, 2007.

The issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30 due to convalescence following the September 2011 right lower extremity surgery due to PAD has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2013). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  Because the evidence shows that the Veteran has worked full-time throughout the initial rating period, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  

The issues of entitlement to service connection for: (1) hypertension; 
(2) periodontitis for treatment purposes; (3) an eye disability other than bilateral glaucoma and (4) skin problems of both lower legs, to include varicose veins, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has qualifying Vietnam service so is presumed to have been exposed to herbicide agents during service.  

2.  The Veteran was diagnosed with and began treatment for seminoma of the right testicle (i.e., testicular cancer) in January 1974.

3.  Testicular cancer is not a disease associated with herbicide exposure; therefore, it is not presumed to be due to exposure to herbicide agents during service.

4.  There was no injury or disease of the testicles or chronic symptoms of testicular cancer in service. 

5.  Testicular cancer did not manifest to a compensable degree within one year of service.  

6.  Symptoms of testicular cancer have not been continuous since separation from service.

7.  The Veteran's testicular cancer is not causally or etiologically related to active service, to include any incident or event therein such as herbicide exposure.

8.  The Veteran's testicular cancer was not caused or permanently worsened in severity beyond a normal progression by the service-connected diabetes mellitus.

9.  There is no allegation or evidence of in-service dental trauma.

10.  Throughout the rating period, diabetes mellitus has been managed through use of an oral hypoglycemic agent and a restricted diet.

11.  From June 13, 2011 to September 15, 2011, PAD involving the right lower extremity was manifested by leg pain on ambulation, ischemic limb pain at rest, and ABI of 0.4 or less.  

12.  From September 15, 2011, forward, PAD involving the right lower extremity was manifested by little pain during ambulation after surgery performed on September 15, 2011, no diminished peripheral pulses, and a right ABI greater than 0.9.



CONCLUSIONS OF LAW

1.  The criteria for service connection for seminoma of the right testicle have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for establishing service connection for periodontitis for compensation purposes have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.381, 4.150 (2013). 

3.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, 
DC 7913 (2013).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 100 percent for PAD of the right lower extremity are approximated from June 13, 2011 to September 15, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.104, DC 7199-7114 (2013).  

5.  The criteria for an initial, compensable rating for PAD of the right lower extremity are not met or approximated from September 15, 2011, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.20, 4.31, 4.104, DC 7199-7114 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the May 2007 and February 2008 notice letters sent prior to the initial denial of the service connection claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the initial rating appeals for diabetes mellitus and PAD of the right lower extremity, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The Veteran was not provided with a VA medical examination or a VA medical opinion in connection with the service connection appeal for testicular cancer; however, after review of the record, the Board finds that no such development is needed.  Waters v. Shinseki, 601 F.3d 1274, 1277-79 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  There is no competent evidence indicating that testicular cancer is causally or etiologically related to the Veteran's period of active military service, to include presumed herbicide exposure.  The weight of the evidence is against finding in-service injury or disease relevant to the claimed disability of testicular cancer.  The evidence also shows no continuous symptoms of testicular cancer since service or that testicular cancer manifested to a compensable degree within one year of service separation.  Although the Veteran was exposed to herbicide agents, testicular cancer is not included among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e), and the Veteran has not presented competent evidence of a nexus between testicular cancer and herbicide exposure.  The only evidence indicating that testicular cancer may be caused by presumed herbicide exposure to service or caused or aggravated by diabetes mellitus is the Veteran's own conclusory lay statement, which is neither competent nor supported by the competent lay and medical evidence of record.  The evidence already of record is sufficient to decide the appeal.  Because service connection for periodontal disease for compensation purposes is denied as a matter of law, neither a VA medical examination nor a VA medical opinion is necessary with respect to the service connection appeal for periodontitis for compensation purposes. 

The AOJ provided the Veteran with VA medical examinations in connection with the initial rating appeals in March 2008, December 2009, February 2012, and March 2013.  Collectively, the VA medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA medical examiners reviewed the record and took a thorough history of the disabilities from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The VA medical examiners also considered the Veteran's subjective complaints as it related to current symptomatology and its effects on his daily life and performed a thorough physical evaluation of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the disabilities.  Neither the Veteran nor the representative has alleged, and the evidence does not show, that there has been a material change in condition of the Veteran's disabilities since the last VA medical examination.  For these reasons, the Board finds that the VA medical examination reports are adequate for rating purposes, and there is no need for further medical examination.

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with testicular cancer (i.e., a malignant tumor).  A malignant tumor is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a malignant tumor (i.e., cancer), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include testicular cancer.  See 
38 C.F.R. § 3.309(e). 

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Seminoma of the Right Testicle

The Veteran contends that the current testicular cancer was caused by exposure to herbicide agents during active service or otherwise symptoms of testicular cancer may have begun during service.  In the alternative, the Veteran contends that testicular cancer was caused or aggravated by service-connected diabetes mellitus.  Because the Veteran has qualifying Vietnam service, he is presumed to have been exposed to herbicide agents during service.  See 38 C.F.R. §§ 3.307, 3.309.  

After a review of the lay and medical evidence of record, the Board finds that no injury or disease of the testicle or chronic symptoms of testicular cancer were manifested during service.  The Veteran's service treatment records, which are complete, are absent of any complaint of, finding of, diagnosis of, or treatment for any problems involving the testicles, and the Veteran's genitourinary system was clinically evaluated as normal at the November 1971 service separation examination.  When completing the November 1971 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had a tumor, growth, cyst, or cancer.  

Because the Veteran's genitourinary system was clinically evaluated at service separation, was clinically evaluated as normal at service separation, the Veteran reported other symptoms during service but did not report any problems involving the testicles (see, e.g., February 1969 and November 1971 service reports of medical history), and the Veteran denied then having or ever having had a tumor, growth, or cancer at service separation, the Board finds that testicular cancer, including symptoms related thereto, is a condition that would have ordinarily been recorded during service; therefore, the lay and medical evidence contemporaneous to service, which shows no testicular symptoms, injury, disease, or testicular cancer during service, weighs against finding that there was an injury or disease of the testicles during service or that chronic symptoms of testicular cancer were manifested during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

Also, the lay and medical evidence shows no continuous symptoms of testicular cancer since service separation, including to a compensable degree within one year of service separation.  There was a two-year period between service separation in 1972 and diagnosis of testicular cancer in 1974.  See Buchanan v. Nicholson, 
451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Additionally, the Board notes that testicular cancer, by regulation, is not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and testicular cancer that developed many years later such that testicular cancer was specifically excluded by regulation as a disease associated with herbicide exposure.  There is no competent evidence of record that has demonstrated a relationship between the current testicular cancer and active military service, to include in-service exposure to herbicide agents during service.

The weight of the evidence is also against finding that the Veteran's testicular cancer was caused or aggravated by the service-connected diabetes mellitus.  The diagnosis of testicular cancer in 1974 pre-dated the diagnosis of diabetes mellitus by approximately 26 years (i.e., diabetes was diagnosed in 2000), and there were no symptoms of diabetes mellitus shown prior to 2000; therefore, common sense also leads to the conclusion that diabetes mellitus did not cause the Veteran's testicular cancer.  In addition, the evidence shows no increased symptoms or impairment associated with the testicular cancer since diabetes was diagnosed in January 2000; therefore, common sense also leads to the conclusion that diabetes mellitus did not aggravate (i.e., permanently worsen beyond the natural progression) the Veteran's testicular cancer.     

Although the Veteran has asserted that presumed herbicide exposure during active service caused the testicular cancer, or, in the alternative, that  testicular cancer was caused or aggravated by the service-connected diabetes mellitus, he is a lay person and does not have the requisite medical expertise to diagnose testicular cancer or render a competent medical opinion regarding the relationship between the current testicular cancer and active service or the relationship between testicular cancer and the service-connected diabetes mellitus on either a causation or aggravation basis.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (veteran is not competent to diagnose carcinoma (cancer) or relate it to service).  Such opinions as to causation and aggravation involve making findings based on medical knowledge and clinical testing results, and the genitourinary system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had testicular symptoms at any given time, the Veteran has not presented credible evidence of in-service symptoms of testicular cancer or continuous symptoms of testicular cancer since service.  The post-service treatment evidence shows that testicular cancer was first manifested two years after service.  Common sense leads to the conclusion that diabetes mellitus neither caused nor aggravated testicular cancer because testicular cancer pre-existed diabetes mellitus and has undergone no increase in severity since diabetes mellitus was manifested.  Consequently, the Veteran's purported opinion relating the current testicular cancer to active service or to diabetes mellitus is of minimal probative value. 

Thus, in summary, the weight of the evidence demonstrates no testicular injury,  testicular disease, or chronic symptoms of testicular cancer manifested in service; no symptoms of testicular cancer continuously manifested since service; no  testicular cancer manifested to a compensable degree within a year of service separation; and no relationship between the Veteran's current testicular cancer and service, including presumed herbicide exposure, or the service-connected diabetes mellitus, on either a causation or aggravation basis.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for testicular cancer must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Periodontitis

The Veteran asserts that the service-connected diabetes mellitus caused or aggravated the periodontal disease.  He seeks service connection for compensation purposes on this basis.    

Under VA regulatory criteria, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease. (Emphasis added.)  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

After review of the lay and medical evidence of record, the Board finds that service connection for periodontitis for compensation purposes is not warranted.  The Veteran does not contend and the evidence does not show that he had dental trauma while on active duty or that periodontal disease is directly due to service.  Rather, the Veteran solely contends that he is entitled to service connection for his periodontal disease and any associated residuals on the bases that periodontitis was caused or aggravated by service-connected diabetes mellitus.  Service-connected compensation benefits are not available for periodontal disease.  Because it is neither claimed nor shown that the Veteran had in-service dental trauma, and periodontal disease, while potentially service-connectable for treatment purposes, is not service-connectable for compensation purposes, service connection for periodontitis for compensation purposes must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

A disability may undergo varying and distinct levels of severity throughout the entire time period the disability rating appeal has been pending.  "Staged ratings" are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Initial Disability Rating Analysis for Diabetes Mellitus Type II

For the entire initial rating period (i.e., from March 1, 2006), diabetes mellitus is rated at 20 percent under the criteria at 38 C.F.R. § 4.118, DC 7913.  Under DC 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

"Successive" rating criteria are where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). The diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher rating requires the elements of the lower evaluation: the 
10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).  

Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that management of diabetes mellitus requires insulin or regulation of activities such that the criteria for a rating in excess of 20 percent under DC 7913 are met or more nearly approximated at any time during the rating period.  The evidence shows that use of an oral hypoglycemic agent and a restricted diet are required for management of diabetes mellitus throughout the rating period, which is the level of impairment contemplated by a 20 percent schedular rating.  The Veteran does not contend, and the evidence does not show, that insulin is required for management of diabetes mellitus.  Although the Veteran was given sliding insulin in September 2011 while receiving hospital treatment for surgery involving the right lower extremity, insulin was provided no more than three days and the Veteran returned to use of oral hypoglycemic agents upon hospital discharge; therefore, the use of insulin is not characteristic of the disability picture associated with diabetes mellitus throughout the initial rating period.  Even if insulin use was characteristic of the disability picture associated with diabetes mellitus, a rating in excess of 20 percent under DC 7913 is not warranted unless there was also a regulation of activities required to manage diabetes mellitus.    

The weight of the evidence shows that management of diabetes mellitus has not required avoidance of strenuous occupational and recreational activities (i.e., regulation of activities) during the rating period.  Although the Veteran was advised to avoid strenuous activity in September 2011, the restriction was due to the recovery from surgery involving the right lower extremity, not diabetes mellitus; therefore, regulation of activities has not been required for management of diabetes mellitus at any time during the rating period.  See, e.g., July 2013 VA vascular clinic note (noting that the Veteran could walk long distances); March 2014 VA primary care note (advising the Veteran to exercise 30 minutes daily as tolerated, and increase to 60 minutes a day).  Because the weight of the evidence is against finding that management of diabetes mellitus requires a regulation of activities for the entire rating period, which is a manifestation and/or level of impairment required for schedular ratings higher than 20 percent for diabetes mellitus under DC 7913, the schedular criteria for a 40 percent rating (or higher) for diabetes mellitus under DC 7913 are neither met nor more nearly approximated at any time during the initial rating period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; see Camacho, 21 Vet. App. at 366; see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the current 20 percent schedular rating under 
DC 7913 for diabetes mellitus for the entire rating period on appeal.  For the entire rating period, diabetes mellitus has been managed with an oral hypoglycemic agent and a restricted diet.  The schedular criteria under DC 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment.  The schedular criteria specifically provide for a 20 percent rating for diabetes mellitus managed with an oral hypoglycemic agent and a restricted diet; therefore, the symptoms and/or manifestations and functional impairments of diabetes mellitus demonstrated in this case are fully contemplated in the schedular criteria for the 20 percent schedular rating for the entire rating period.  The Veteran has separate schedular ratings for the following as conditions associated with diabetes mellitus: bilateral glaucoma (10 percent from March 1, 2007), peripheral neuropathy of the right lower extremity (20 percent from March 1, 2007 and from 40 percent from December 10, 2009), peripheral neuropathy of the right and left upper extremities (each 20 percent from March 1, 2007), erectile dysfunction (0 percent from March 1, 2007), and PAD of the right lower extremity to be 100% from June 13, 2011 to September 15, 2011 and from 0 percent thereafter).   He is also in receipt of special monthly compensation for loss of use of a creative organ.  For these reasons, the Board finds that the schedular criteria are adequate to rate diabetes mellitus, and referral for consideration of extraschedular rating is not necessary.

Initial Disability Rating Analysis for PAD of the Right Lower Extremity

For the entire initial rating period (i.e., from June 13, 2011), PAD of the right lower extremity is rated at 0 percent under the criteria at 38 C.F.R. § 4.104, DC 7199-7114 as a condition analogous to arteriosclerosis obliterans.  See 38 C.F.R. § 4.20 (for analogous ratings).  The attorney has argued that the Veteran's PAD should be rated under a different Diagnostic Code; however, he has identified no Diagnostic Code that he believes better contemplates the Veteran's disability picture.  After considering the medical definition of arteriosclerosis obliterans, the description of manifestations and functional impairment associated with PAD of the right lower extremity reflected in lay statements, treatment records, and the VA medical examination reports (i.e., claudication, pain on ambulation, decreased right ABI), and reviewing other potentially applicable DCs, the Board finds that PAD more closely approximates arteriosclerosis obliterans; therefore, an analogous rating of PAD under DC 7114 is most appropriate.  See Dorland's Illustrated Medical Dictionary 143-144 (30th ed. 2003) (defining arteriosclerosis as any of a group of diseases characterized by thickening and loss of elasticity of arterial walls; defining arteriosclerosis obliterans as arteriosclerosis in which proliferation of the intima of small vessels has caused obliteration of the lumen); Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Under DC 7114, arteriosclerosis obliterans manifested by claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index (ABI) of 0.9 or less warrants a 20 percent rating.  A 40 percent rating requires claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less.  Id.  Note 1 to DC 7114 provides that the ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Rating from June 13, 2011 to September 15, 2011

After review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the criteria for a 100 percent rating under DC 7114 for PAD of the right lower extremity are met from June 13, 2011 to September 15, 2011.  Throughout this portion of the rating period, the evidence shows that PAD involving the right lower extremity was manifested by right leg pain on ambulation, ischemic limb pain at rest, and ABI of 0.4 or less.  See April 25, 2011 VA primary care note (reporting that the right leg artery was blocked and leg pain with ambulation); June 13, 2011 VA telephone contact note (noting right leg pain when lying in bed at night and while sitting at times); June 13, 2011 VA vascular surgery diagnostic study report (showing severe PAD with a right leg ankle/brachial index of 0.3); July 22, 2011 VA surgical note (noting a history of claudication leg pain on ambulation).  Because these symptoms and level of functional impairment are contemplated by the 100 percent schedular rating criteria (or the lesser, included schedular criteria), and resolving reasonable doubt in favor of the Veteran, the criteria for an initial 100 percent rating for PAD of the right lower extremity are met from June 13, 2011 to September 15, 2011.  

Rating from September 15, 2011

The Board finds that the weight of the evidence is against finding that the criteria for a compensable rating under DC 7114 are met or approximated for the portion of the rating period from September 15, 2011, forward.  After the surgery performed on September 15, 2011, the evidence shows little to no right leg pain on ambulation, no diminished peripheral pulses, and a right ABI greater than 0.9.  See September 16, 2011 VA vascular surgery note (noting incisional pain with no other complaints and the denial of leg pain at the time); December 2011 VA vascular surgery outpatient note (noting that the Veteran was walking well and had no pain when walking); July 2013 VA vascular clinic note (noting that the Veteran had no complaints pertaining to his legs and can walk long distances); March 2013 VA medical examination report (noting right ABI of 1.26).  For these reasons, the Board finds that a compensable rating under DC 7114 for PAD of the right lower extremity is not warranted from September 15, 2011, forward. 

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal from September 15, 2011, forward warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the current noncompensable rating under DC 7199-7114 for PAD of the right lower extremity for that portion of the rating period on appeal.  From September 15, 2011, forward, PAD was manifested by little to no pain during ambulation after surgery performed on September 15, 2011, no diminished peripheral pulses, and a right ABI greater than 0.9.  The schedular criteria under DC 7114 for arteriosclerosis obliterans contemplates claudication on walking at various distances, diminished peripheral pulses, ABI, trophic changes, persistent coldness of the extremity, ischemic limb pain at rest, and deep ischemic ulcers.  Because manifestations of PAD do not meet the criteria for a compensable rating under DC 7114, a 0 percent rating is assigned in accordance with 38 C.F.R. § 4.31.  The Veteran's complaints of right leg swelling and edema and use of compression hosiery are shown to be attributable to the non-service-connected disability of varicose veins, not PAD.  Because the symptoms and functional impairment caused by PAD of the right lower extremity from September 15, 2011, forward are fully contemplated by the schedular rating criteria, the Board finds that the schedular criteria are adequate, and referral for consideration of extraschedular rating is not necessary.

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Service connection for seminoma, right testicle (claimed as testicular cancer), to include as secondary to diabetes mellitus, is denied.   

Service connection for periodontitis for compensation purposes, to include as secondary to diabetes mellitus, is denied.  

An initial rating in excess of 20 percent for diabetes mellitus for the entire rating period is denied.  

An initial rating of 100 percent for PAD of the right lower extremity from June 13, 2011 to September 15, 2011 is granted; a higher (compensable) initial rating for PAD of the right lower extremity from September 15, 2011, forward, is denied.  

REMAND

Service Connection for Hypertension

The issue of service connection for hypertension, to include as secondary to diabetes mellitus, is remanded for a supplemental VA medical opinion.  Although the Veteran was provided with a VA medical examination with a medical opinion in connection with the appeal in December 2009, the December 2009 VA medical examiner did not provide a rationale for the opinion that hypertension, which was unrelated to diabetes mellitus, was not worsened or increased by diabetes mellitus.  The December 2009 VA medical examiner also did not comment on treatment records noting that diabetes was an "associated sign and symptom" of hypertension.  See, e.g., July 2006 and October 2008 private treatment records.  For these reasons, a remand is warranted.     

Service Connection for Periodontitis for Treatment Purposes

The issue of service connection for dental treatment purposes is part of the service connection appeal for periodontitis but has not been considered by the AOJ.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Only service connection for periodontitis for compensation purposes has been adjudicated.  For these reasons, the Board finds that a remand is warranted.  

Service Connection for an Eye Disability Other than Bilateral Glaucoma

The issue of service connection for an eye disability other than bilateral glaucoma is remanded for a supplemental VA medical examination with a medical opinion.  The Board notes that service connection for bilateral glaucoma as secondary to diabetes mellitus has been established.  Although the Veteran was provided with VA medical examinations in March 2008 and January 2010 in connection with the appeal, he has since been diagnosed with mild cataracts.  See September 2012 VA eye consultation note (noting an assessment of non-insulin dependent diabetes mellitus without background diabetic retinopathy bilaterally and diagnosing cataracts and refractive error).  Because there has been a material change in the Veteran's eye condition (i.e., a new eye diagnosis) since the last VA medical examination, and no medical opinion has been obtained that addresses the likelihood that diabetes mellitus caused or aggravated the Veteran's cataracts, a remand is warranted.  

Service Connection for Skin Problems of Both Lower Legs

The issue of service connection for skin problems of both lower legs is remanded for a VA medical examination with a medical opinion.  In a January 2008 statement, the Veteran asserted that he had skin problems on both legs, translucent and easily broken skin, and visible veins.  The evidence shows that the Veteran is diagnosed with varicose veins, and the schedular criteria for varicose veins contemplate skin problems; however, no VA medical examination with a VA medical opinion has been provided to address the likely etiology of varicose veins.  Varicose veins are shown in treatment records as early as January 2000, and there is also some indication that varicose veins may be related to the service-connected disabilities of PAD and/or diabetes mellitus.  See January 2000 private treatment record (reporting a history of peripheral vascular disease, noting varicose veins, and diagnosing diabetes mellitus); October 21, 2011 VA vascular clinic note (noting that the Veteran had had right lower extremity swelling since surgery and the need to rule out DVT); December 2011 VA vascular surgery outpatient note (noting that the Veteran still had some swelling in the leg from post-operative deep vein thrombosis and would use light compression hose).  For these reasons, a remand is warranted.  

Accordingly, the issues of entitlement to service connection for hypertension, periodontitis, an eye disability other than bilateral glaucoma, and skin problems of both lower legs is REMANDED for the following actions:

1.  Obtain a supplemental VA medical opinion from an appropriate medical professional regarding the likely etiology of hypertension, without further medical examination of the Veteran unless needed to provide the medical opinion.  All relevant documents must be made available to and reviewed in rendering the opinion. 

Based on review of the appropriate records, the reviewer should offer the following opinions: 

(a) Is it at least as likely as not (i.e., probability 50 percent of more) that hypertension was caused by diabetes mellitus? 

(b) Is it at least as likely as not (i.e., probability 50 percent of more) that hypertension was permanently worsened beyond the natural progression by diabetes mellitus? 

When rendering the medical opinions, please address the treatment records noting that diabetes was an "associated sign and symptom" of hypertension.  See, e.g., July 2006 and October 2008 private treatment records.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

2.  The issue of service connection for periodontitis for VA outpatient dental treatment purposes should be adjudicated by the AOJ. 

3.  Schedule the Veteran for a VA eye examination to help ascertain the nature and etiology of the current eye disability other than bilateral glaucoma, to include cataracts.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

An interview of the Veteran regarding his medical history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the examiner should offer opinions on the following questions: 

(a)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that any current eye disability other than bilateral glaucoma, to include cataracts, were caused by service-connected diabetes mellitus?  

(b)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that any current eye disability other than bilateral glaucoma, to include cataracts, was permanently worsened beyond the normal progression by service-connected diabetes mellitus?  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

4.  Schedule the Veteran for appropriate VA medical examination to help ascertain the nature and etiology of the skin problems of both lower legs, to include varicose veins.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

An interview of the Veteran regarding his medical history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the examiner should offer opinions on the following questions: 

(a)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that any skin disability of both lower legs, to include varicose veins, was caused by service-connected diabetes mellitus?  

(b)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that any skin disability of both lower legs, to include varicose veins, was caused by service-connected PAD? 

(c)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that any skin disability of both lower legs, to include varicose veins, was permanently worsened beyond the normal progression by service-connected diabetes mellitus?  

(d)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that any skin disability of both lower legs, to include varicose veins, was permanently worsened beyond the normal progression by service-connected PAD?  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

5.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


